Citation Nr: 1108103	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a perforated right eardrum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to June 1988, January 1991 to June 1991, and June 2006 to November 2006, as well as periods of inactive duty for training (INACDUTRA) in the Army National Guard.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) RO in Waco, Texas.  


FINDINGS OF FACT

1.  There is medical evidence of record causally relating the Veteran's bilateral sensorineural hearing loss disability to her active military service or active duty for training.

2.  There is no persuasive medical nexus evidence of record indicating the Veteran's perforated right ear drum is causally or etiologically related to her active military service or active duty for training.

3.  There is no persuasive medical nexus evidence of record indicating the Veteran's sinusitis is causally or etiologically related to the Veteran's active military service or active duty for training.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A perforated right ear drum was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  Sinusitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in January 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  

In addition, the January 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Under the applicable law, a "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R.  § 3.1 (2010).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(22), 101(23), 101(24) (West 2002).  Once a claimant has established "veteran" status through the performance of "active service," he or she is entitled to certain presumptions afforded to veterans.  

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Bilateral Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that she has bilateral sensorineural hearing loss disability that is causally related to noise exposure she experienced in service.  The Veteran reported a history of military noise exposure due to weapons fire during active military service and her National Guard active duty for training.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of her service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of her August 2008 VA audiological examination and ear examination confirm that she has sufficient hearing loss in both her ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 40 decibels or greater in her right ear in the frequencies of 500 and 1000 Hertz and auditory thresholds of 40 decibels or greater in the frequencies of 2000 and 3000 Hertz in her left ear.

The Board acknowledges that the Veteran had normal hearing at her discharge from active service, and that the August 2008 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service.  However, this is not determinative as to whether her current bilateral hearing loss is etiologically related to her military service and does not preclude service connection in this case; in this regard, the Board notes that the VA ear disease examiner found that the Veteran's bilateral hearing loss could at least as likely as not be attributed to acoustic trauma due to noise exposure from weapons fire during active duty.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner did specify that military noise expousre was likely only a contributing factor responsible fro a portion of current loss, but he also stated that it was not possiboe to separate the effects of multiple causes.  The sole competent and credible medical opinion of record supports the Veteran's claim.

Moreover, the Veteran competently reports that she began experiencing progressive worsening of her hearing as of 1991, soo after her period of active duty service.  While she is not competent to diagnose hearing loss under the regulatory requirements, she can experience and describe subjective worsening.  Layno v. Brown, 6 Vet. App. 465 (1994).  Her statements support a finding of chronicity of disability.

The preponderance of the competent and credible evidence of record supports the Veteran's claim.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Perforated Right Eardrum and Sinusitis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for a perforated right ear drum and sinusitis, so these claims must be denied.  38 C.F.R. § 3.102.  

The Veteran contends that her perforated right eardrum and sinusitis developed during her active service, or at least during a period of ACDUTRA.  However, the Veteran's available service treatment records do not show that the Veteran complained of or was treated for a perforated right ear drum and sinusitis during her active military service or ACDUTRA.  

Likewise, the Veteran's post-service VA and private medical records indicated that the Veteran's treatment for a perforated right ear drum and sinusitis are not contemporaneous with the Veteran's periods of active service or ACDUTRA.  In fact, the Veteran reported at her August 2008 VA examination that she had a history of ear infections since childhood and that her surgery for a perforated right ear drum was performed after her 1991 period of active service.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  The Board also notes that temporary or intermittent flare-ups during service of a preexisting injury or disease are insufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Likewise, the August 2008 VA general medical examination report shows that the Veteran reported that her chronic sinusitis began in 1994; the Veteran's service records do not show active service or ACDUTRA during this time period.  Moreover, the Veteran's additional National Guard records do not show that her perforated right ear drum and sinusitis are related to injuries during any period of INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.6(a) (service connection may only be granted for any injury incurred during any period of inactive duty training (INACDUTRA) in which the individual was disabled or died from an injury incurred or aggravated in the line of duty).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability ...."). 

More significantly, none of the Veteran's medical providers related her complaints to her military service, including her active service or ACDUTRA.  In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed the claimed disorders during or as a result of her service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Board finds that the Veteran is competent to report that she has experienced a perforated right ear drum and sinusitis and that these disabilities are attributable to her service, little probative weight can be assigned to her statements associating her claimed disabilities to her active service or ACDUTRA, as the Board deems such statements to be less than credible.  In this regard, the Board points out the absence of any corroborating medical evidence supporting her assertions, in and of itself does not render her statements incredible, such absence is for consideration in determining credibility.   See Buchanan at 1336 (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Similarly, the Veteran has not shown, however, that she has the expertise required to offer an opinion regarding any causal relationship between her claimed disabilities and her active service or ACDUTRA.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between her claimed disabilities and her active service or ACDUTRA.  As such, the negative evidence of record is of greater probative value than the Veteran's statements in support of her claims.  

As there is a preponderance of evidence against her claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection of bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to service connection for a perforated right ear drum is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


